I-359


                  EATTORNEY      GENERAL
                       OF TEXAS
PRICE  DANIEL
                       Aun-rlN
                            11.TExas
ATTORNEYGENERAL
                         April   22, 19&T
Ron. John J. Bell,   Pnge 2, v-158


            “All funds provided from the compa~mat104
     OS each such person, or by the county, for suclh
     Retirement, Disability    and Death Compenratlen
     Fund, aa are received by the county, shall be
     invested   in bonds OS the United btates,    the
     State of Texas, or countLea or cities      of th5a
     State, or in bonds issued by any ag6acy of
     the United States Government, the payment of
     the principal   of and interest  on which is
     guaranteed by the United States, provided
     that a sufficient   amount of said funds shall
     be kept on hand to meet the lamedlate payment
     of the amount likely    to bscome due each year
     out of said Fund, such amount of funds to be
     kept on hand to bs determined by the egenoy
     nhich may be provided by Law to administer
     said Fund; ,acid provided that the reolpieatr
     of banesits from   said F-d shall not be sllg-
     lble for any other pension retirement      funds
     OF direct aid from the State of Texas, unless
     the Fund, the creation    of which ia provided
     Sor herein, contributed    by tl%s oounty, is PO-
     lamed to the State OS Texas as a co?dltioR
     to receiving   such other pension aid.
           The above conrtltIPtitma1   amendment was pro-
porned by House Joint Resolution    No. 10 of the 49th Leg-
irlatlm,   II. 50, 1945, and use Savonably voted upon at
the Geaerol Blectloa held in Noveinber, 3946,
            The coast it at ioaal alaetndaant under coaalde~a-
tioa a&~arly indicates      that uch county shall have tha
rl    t to pporide SOP aad advialetar     a Rstimmit,     bla-
ab $lity and Death CompmasatWn Fund for the app0lIItiva
ofilcers   and employees of the oounty, provided the sblY)
is authorized by a majority rote of tha qualified         vot-
ers of such county,
           While a Constitution    is usually a mere deolar-
ation of principles   of organ&a and fundamental Law, in
such fashion that a constitutional      provisiOn MJ be e8-
t8bllahed and yet remain vithout     force or 8ctivlty    Ml-
tgl the adopt ion of leglslaticn    whiah carrier   it tntS
eSSect, yet it is entirely
pie to adopt provislonr   wbloh
which are operative without le
pQ 423; Awton va, Allison,     91
Eon. John J. Bell,    Pa$le 3, XV58




          0 . w . .
Hon. Jahn J. Bell,   Page 4, Q-158


     legieletive   enabliug   act to rke effective
     a mere aoaetitutlonal bsalar8tioo al prla-
     ciple, are ueuall~ written in brief style,
     end ia simple, clear end uaderatandable
     tsru D They are aIraye to be given a lib-
     eral coartruation,     with a vler of oawl8q
     out the rilS and pwee        of the people ln
     ueptlQ&   it.




            %o ‘have givers to t&e madrot       l
     llbe,rrl, coQrtructlon, Uving lo rind tL,
     leroll)liehing of the plain purpose for
     *ah     it wa8 drafted and Uspto&.      To
     yg    penlw      *ouM k, ue think,      to
                t 0r the aptrit   -- the essana
     -0 of t'It fmmmtal         &mv, ad thlr rerY
     be faU1 to round aoutrwt tea. ”




          &ation 62b, Artiole XVI, of the -0
     l$itutlon of ths Nat.   of TOUI, lutbril-
                    ma lsr r Q?a pQesr e#r Qa  fo s
                                                  r
                   l* upon l rjorlt7    veto of
                   -?8     Ot lMh aOUQt7, 18
Hon. John J. Bell,     Page 5, Q-158


     self-executing,    and enabling legislation
     is not necessary    to make it operative.
                                  Your5   very   truly,

                             ATTORHLTW              OF TEXAS




BW:djmrmrj                   ATTORNEY
                                    0.tRRRAL